Citation Nr: 0634027	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric condition, 
and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
REMAND

The veteran served on active duty from September 1953 to 
June 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim to reopen a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3).  VA has failed to 
meet its duty to assist the veteran in four respects.  

First, the veteran requested on two occasions (January 2004 
and March 2004) that the RO obtain the service medical 
records pertaining to his treatment during 1953 or 1954 by an 
Army psychologist at Fort Belvoir.  Although some service 
medical records had been obtained in 1959, those 
psychologist's records were not included in the claims 
folder.  There is nothing in the claims folder to indicate 
that the RO requested those specific records.  When the 
veteran identifies the information needed to identify and 
locate those records, the approximate time frame covered by 
the records, and the condition for which treatment was 
provided, VA must make efforts to obtain the veteran's 
service medical records.  38 C.F.R. § 3.159(c)(3).  A remand 
is necessary to assist the veteran in obtaining those service 
medical records.  

Second, the veteran requested that 1958-1960 records from Dr. 
O in Queens, New York, be obtained.  The claims folder shows 
that a January 1959 request had been sent to Dr. O that asked 
him to summarize what objective clinical findings and 
symptomatology were revealed in his examination of the 
veteran, and Dr. O filled in the form and sent it to VA.  
That evidence was for the period of April 1958 through 
January 1959.  Despite the veteran's December 2003 request 
for Dr. O's records through 1960, the RO did not seek the 
additional records.  VA must assist the veteran in obtaining 
records from private medical care providers by sending at 
least an initial request, and, unless futile, a follow-up 
request for those records.  38 C.F.R. § 3.159(c)(1).  

Third, the veteran asked the RO to assist him in obtaining 
records from St. V's Hospital in New York City.  In 
March 2004, the RO wrote to the hospital identified by the 
veteran and requested his treatment records.  The hospital 
replied in a March 2004 letter that the veteran was unknown 
to that facility, but that there were two other medical 
facilities in the New York metropolitan area that had the 
same name.  The hospital provided the addresses of the other 
hospitals and suggested that the inquiry be directed to those 
facilities.  

If VA receives notice that relevant non-Federal records are 
not available but a subsequent request to another custodian 
could result in obtaining the records sought, then reasonable 
efforts to obtain those records will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source.  38 C.F.R. 
§ 3.159(c)(1).  If VA cannot obtain private records and 
determines that it would be futile to seek the records from 
another source, VA must provide the veteran with oral or 
written notice that contains the following information:  (i) 
the identity of the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take 
regarding the claim; and a notice that the veteran is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).  The claims file shows that the records were 
not sought from the other medical facilities nor was the 
veteran given Section 3.159(e) notice.  Instead, the evidence 
list of the statement of the case includes a line that the 
hospital indicated that the veteran was unknown to that 
facility.  Upon remand, VA must determine whether it would be 
futile to seek the records from the other facilities.  If 
not, and VA tries to obtain those records, the veteran should 
be requested to authorize the release of the records from 
those other facilities.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(the veteran must cooperate fully with VA's reasonable 
efforts to obtain records from non-Federal sources and 
provide authorizations in a form acceptable to the source).  
If VA determines that it would be futile to seek those 
records, notice complying with 38 C.F.R. § 159(e)(1) should 
be given to the veteran.  

Fourth, in January and in March of 2004, the veteran asked 
the RO whether his claim would be supported by submitting 
statements by his family members about his mental condition 
prior to service compared to his mental condition after 
service.  The claims folder contains no indication that the 
RO responded to his question.  While the October 2002 letter 
describing the evidence necessary to substantiate the 
veteran's claim mentioned that lay statements could be 
submitted as evidence, the December 2003 letter addressed 
only medical evidence that could support the veteran's claim.  
Since the veteran's position is that his disorder was 
incurred during service, rather than prior to service (as 
determined in the February 1959 rating decision), it is 
possible that lay evidence could be helpful in establishing 
his claim, and/or in qualifying for a compensation and 
pension examination.  The veteran should again be notified 
that sworn statements by lay persons may help to substantiate 
his claim.  

VA also has certain duties to notify claimants concerning the 
information and evidence needed to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159 and 3.326(a).  When, as here, 
a veteran attempts to reopen a finally determined claim, VA 
must notify him that new and material evidence is necessary 
to reopen the claim, explain the legal meaning of "new and 
material evidence," and describe what evidence is necessary 
to establish the underlying claim (including what evidence 
would overcome the deficiency of the prior adverse decision).  
Kent v. Nicholson, 20 Vet. App. 1 (2006).   All of those 
requirements are contained in various portions of the October 
2002 letter, January 2003 rating decision, and December 2003 
letter.  But  each of those documents also contained 
erroneous information about the evidence needed to establish 
the claim (e.g., the wrong version of the definition of "new 
and material evidence," misidentifying the 1959 claimed 
disorder as schizophrenia instead of nervous condition, 
failing to identify all the legal theories for establishing 
service connection).  The veteran should again be given 
notice of the evidence necessary to substantiate his claim.  
  
In addition, the transcript (at page 2) of  the video hearing 
held in July 2006 indicates that at that hearing the veteran 
submitted additional evidence (described as  two documents) 
with a waiver of initial consideration of the evidence by the 
RO.  The claims file does not contain those documents.  The 
RO will have another opportunity to associated with the 
claims folder the evidence submitted at the video conference.    


Accordingly, the case is REMANDED for the following action:

1.  Locate the additional evidence that 
the veteran brought to the July 2006 video 
hearing and associate it with the claims 
folder.  

2.  Send the veteran notice of the 
evidence necessary to substantiate his 
claim to reopen the February 1959 finally 
decided claim and of the evidence 
necessary to establish the merits of the 
underlying service connection claim.  That 
notice must comply with the requirements 
of 38 U.S.C.A. § 5103 and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), use the 
appropriate definition of "new and 
material evidence," discuss both the 
aggravation of a pre-existing condition 
and the incurrence of a disorder during 
service, and include the information that 
sworn lay statements can be submitted to 
the RO to help establish the veteran's 
claim.  

3.  Assist the appellant in obtaining 
evidence by seeking (a) the service 
medical records of the veteran's 1953 and 
1954 treatment at Fort Belvoir, (b) the 
medical records from 1958 to 1960 from 
Dr. O, and (c) the St. V's hospital 
records.  Request authorization forms from 
the veteran if needed.  If any records are 
not obtained, send the veteran notice that 
complies with 38 C.F.R. § 3.159(e).  
Associate any evidence obtained with the 
claims folder.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



